DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Species  (VI) of claim 1 of Group I in the reply filed on September 13, 2022 is acknowledged.
Applicant's election with traverse of the restriction in general in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that no adequate reasons and/or examples have been provided to support a conclusion of patentable distinction between the identified groups.  This is not found persuasive.
First, Applicant provides no additional specific reasons as to how the restriction is improper only alleging that the restriction did not provide any grounds that no adequate reasons and/or examples have been provided to support the restriction.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention (see page 4 of the previous restriction).
Second, in the absence of any evidence by Applicant to support their allegation, the restriction is still held to be proper as the Examiner respectfully disagrees with Applicant’s allegation. 
As to restriction between Groups I and II, (reference to pages 2-3 of the previous Office Action), Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to an electrolyte in Group I and to an electrode in Group II and the electrolyte and electrodes have different modes of operation and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Solid electrolytes and electrodes for battery systems are known to have separate classification in the art as shown above.  Patents need not be cited to show separate classification.
(B)   A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  The search for the particular electrolyte compositions and the particular electrode compositions would rely on different classification, employ different search queries.  Note that the search for electrolytes relies on different classification and different search terms from that of electrodes and thus the search strategies would constitute different fields of search specific to electrolytes and electrodes.
Accordingly, the rejection did provide grounds for restriction.  As to Applicant’s request for specific examples, this is unclear as patents need not be cited to establish separate classification and/or field of search.  Lastly, as shown herein, the rejection(s) of note provide additional showing of a grounds for restriction between the electrodes and electrolytes.  Thus the restriction is proper.
	As for the additional species requirements presented throughout the remainder of the restriction, the Examiner maintains that a search for the various species does constitute a burdensome search as the search for each particular composition requires specific search and analysis directed to the formula of each material therein.  
	Prosecution history of the parent file 16/114,946, provides additional showing that the array of compositions and the applications of such as either electrodes or electrolytes are distinct and a search for the array of different compositions alone, much further in combination, as well as the application of such compositions alone/in combination as an electrolyte, active material layer or layer on an active material layer, is burdensome.  Selection of certain species in both applications has relied upon specific references to reject claims with respect to only particular species of the claimed inventions rather than the entirety of the claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is allowable. The restriction requirement to the remaining species and dependent claims to claim 1 (claims 1-3 and 7), as set forth in the Office action mailed on July 13, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the various species in claims 1-3 and 7 is withdrawn as the solid electrolyte materials of claim 1 to various forms of Li-Ti-F therein are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 4-6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2022.
Priority
This application has been filed as a divisional application to prior U.S. Application No. 16/114,946, filed August 28, 2018. 
Information Disclosure Statement
The information disclosure statement filed October 1, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received October 1, 2020 are acceptable for examination purposes.
Specification
The specification received October 1, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   In addition, the specification references a number of other U.S. Application Nos. (see pages 4-5 of the specification, for example) and the status of each additional application number referenced in the application should be updated (patent number or abandonment) Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 does not terminate with a “.” which renders the claim indefinite as it does not terminate properly.  Clarification is requested.  
Allowable Subject Matter
Claims 1-2 and 7 are allowed. Claim 3 would similarly be allowed upon resolution of the 112 issue above.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claims 1, 2 and 7, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the solid state lithium ion electrolyte including the specific compounds recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2008/0070118 discloses a non-aqueous liquid electrolyte having Li2TiF6 salt added therein.   U.S. Patent Application No. 2013/0071745 discloses various lithium ion battery chemistries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725